People v Johnson (2018 NY Slip Op 03232)





People v Johnson


2018 NY Slip Op 03232


Decided on May 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2018

Richter, J.P., Gesmer, Oing, Singh, Moulton, JJ.


6437 1541/12

[*1]The People of the State of New York, Respondent,
vAlonzo Johnson, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Andrew J. Zapata of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven L. Barrett, J.), rendered April 20, 2015, convicting defendant, after a jury trial, of murder in the second degree, manslaughter in the first degree, three counts of robbery in the first degree, two counts of robbery in the second degree, and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 22 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
On a codefendant's appeal (People v Whitefield, 153 AD3d 1177 [2017], lv denied 30 NY3d 1110 [2018]), we determined that the court should have granted a for-cause challenge to a prospective juror. We find no reason to reach a different result with regard to this defendant, who joined in the challenge.
Since we are ordering a new trial, we find it unnecessary to reach defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2018
CLERK